Title: To George Washington from Charles Stewart, 15 July 1780
From: Stewart, Charles
To: Washington, George


					
						Sir
						Head Quarters [Preakness, N.J.] 15 July 1780
					
					Yesterday there was at Hacketts Town 2.120 Barrells of Flour, and at Sussex Court House about 400 Bbls very little has been carried from either of those posts, for a week past; the people are engaged at their Hay, & harvest, and will be for Eight days to come; I have seen most of the Magestrates, of that County, & all the Quarter Masters, & Commissarys, and upon the whole, am of opinion that it would be best, to send a few light Horse, to accompany the Constables, and collect Waggons, to carry the Flour to Warwick, or New Windsor; (Vanheers men will do as well as any).
					The County of Sussex, has been searched for Moody. I think he is gone by this time. The Stores at Hacketts Town, & Sussex Court House, are under the Care of Capt. Helms. He has got a Militia Gaurd at each place, and I flatter my self, the Stores will be Safe untill removed; But I wish them Eastward, As I fear the flour, now is, Or will soon be much wasted, at West point and that Quarter.
					I know not, what the Magazine, laid in by the philada Merchants, consists of. But think the supply of the Army, will require the utmost diligence, in forwarding on what flour, and Salt provisions, they have collected. If Your Excellency approves of it, I wish their provisions to come directly to Camp, so long as the Army, remains West Side, of North river and no part, to be left, at any post on the way by this means, the Accounts of what they furnish, will be more accurately kept, & the

State of the supplys, better known from time to time. I wish Your Excellency, had a return, of what they have now on hand, and also a Copy of it for my future Guide. I am your Excellencys most Obedt Servt
					
						Chas Stewart
					
				